       Case 1:20-cv-00712-GLS-DJS Document 7 Filed 07/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MICHELE GRAY; M.G., Minor,

                                   Plaintiffs,
              -v-                                                   1:20-CV-712
                                                                     (GLS/DJS)
UNITED STATES DEPARTMENT OF JUSTICE,

                                   Defendant.


APPEARANCES:                                            OF COUNSEL:

MICHELE GRAY
Plaintiff, Pro Se
165A Vandenburgh Place
Troy, NY 12180

DANIEL J. STEWART
United States Magistrate Judge

                    REPORT-RECOMMENDATION and ORDER

       Plaintiff filed a Complaint in this action on June 29, 2020, and no Defendant has

yet appeared in this action. Dkt. No. 1. Plaintiff has filed a Motion to Appoint Counsel,

Dkt. No. 3, and a Motion to Participate in Electronic Filing, Dkt. No. 4.

                    I. PLAINTIFF’S MOTION FOR COUNSEL

       As an initial matter, “[a] party has no constitutionally guaranteed right to the

assistance of counsel in a civil case.” Leftridge v. Connecticut State Trooper Officer No.

1283, 640 F.3d 62, 68 (2d Cir. 2011) (citations omitted). Courts cannot utilize a bright-

line test in determining whether counsel should be appointed on behalf of an indigent

party. Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Instead, a number
       Case 1:20-cv-00712-GLS-DJS Document 7 Filed 07/31/20 Page 2 of 4




of factors must be carefully considered by the court in ruling upon such a motion. As a

threshold matter, the court should ascertain whether the indigent’s claims seem likely to

be of substance. A motion for appointment of counsel may be properly denied if the court

concludes that the plaintiff’s “chances of success are highly dubious.” Leftridge v.

Connecticut State Trooper Officer No. 1283, 640 F.3d at 69. If the court finds that the

claims have substance, the court should then consider:

       [T]he indigent’s ability to investigate the crucial facts, whether conflicting
       evidence implicating the need for cross-examination will be the major proof
       presented to the fact finder, the indigent’s ability to present the case, the
       complexity of the legal issues and any special reason in th[e] case why
       appointment of counsel would be more likely to lead to a just determination.

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994) (quoting Hodge

v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986)). This is not to say that all, or indeed

any, of these factors are controlling in a particular case. Rather, each case must be decided

on its own facts. Velasquez v. O’Keefe, 899 F. Supp. 972, 974 (N.D.N.Y. 1995) (citing

Hodge v. Police Officers, 802 F.2d at 61).

       The present action is in the very preliminary stages. At this point, only allegations

have been presented and no evidence has yet been submitted. As such, it is too early for

the Court to make the threshold determination that Plaintiff’s claims are likely to be of

substance. Plaintiff’s Motion is therefore denied, with leave to renew at a later stage of

the case.




                                              2
         Case 1:20-cv-00712-GLS-DJS Document 7 Filed 07/31/20 Page 3 of 4




              II. THE STATUS OF M.G. AS A PLAINTIFF IN THIS CASE

         M.G., a minor, is listed on the Complaint as a Plaintiff as well as on the Civil Cover

Sheet. Compl. and Dkt. No. 1-4, Civil Cover Sheet. Initially, no allegations relating to

M.G. appear in the Complaint.

         Importantly, in addition, Plaintiff may not bring this suit on behalf of a minor.

While a litigant in federal court has the right to act as his or her own counsel, “[a] person

who has not been admitted to the practice of law may not represent anybody other than

himself.” Guest v. Hansen, 603 F.3d 15, 20 (2d Cir. 2010) (citation omitted). This rule

extends to parents: “[A] parent not admitted to the bar cannot bring an action pro se in

federal court on behalf of his or her child.” Tindall v. Pultney High School Dist., 414

F.3d 281, 284-85 (2d Cir. 2005). Therefore, insofar as the Complaint seeks to assert

claims on behalf of a minor, the Court recommends sua sponte dismissing the minor from

this action. 1 Bullock v. DSS, CPS, Comm’r, 2018 WL 1115218, at *4 (N.D.N.Y. Jan. 18,

2018), report and recommendation adopted, 2018 WL 1111059 (N.D.N.Y. Feb. 26,

2018). That dismissal, however, should be without prejudice to allow the minor, when

properly represented by legal counsel, to reassert these claims. 2


1
  A district court “may dismiss a frivolous complaint sua sponte even when the plaintiff has paid the required filing
fee[.]” Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000).

2
  As explained in more detail above in Point I, there is no legal right to counsel in civil cases. However, 28 U.S.C.
§ 1915 specifically provides that a court may request an attorney to represent any person “unable to afford counsel.”
28 U.S.C. § 1915(e)(1). The Court cautions Plaintiff that while counsel may be appointed in appropriate
circumstances, see FED. R. CIV. P 17(c); 28 U.S.C. § 1915(e)(1), counsel is not appointed in many cases,
particularly where, as here, there is not a fully developed record from which an assessment of the merits of the case
can be made. See Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986) (stating that, in determining whether
                                                         3
         Case 1:20-cv-00712-GLS-DJS Document 7 Filed 07/31/20 Page 4 of 4




              III. PLAINTIFF’S REQUEST FOR AUTHORIZATION TO
                            ELECTRONICALLY FILE

        Plaintiff has also sought authorization to electronically file documents. Dkt. No.

4. At this early stage in the proceedings, where Defendant has not yet appeared in the

action, the Court denies Plaintiff’s request with leave to renew if this case should proceed

past initial stages.

        WHEREFORE, it is hereby

        RECOMMENDED, that M.G. be DISMISSED from this action, but that any

claims on M.G.’s behalf be permitted to be repled if the minor becomes properly

represented; and it is

        ORDERED, that Plaintiff’s Motion for the Appointment of Counsel (Dkt. No. 3)

is DENIED WITH LEAVE TO RENEW; and it is further

        ORDERED, that Plaintiff’s Request to Participate in Electronic Filing (Dkt. No.

4) is DENIED WITH LEAVE TO RENEW.

Dated: July 31, 2020
       Albany, New York




to appoint counsel, the court must first determine whether the indigent’s claims are likely to be of substance, and
then consider a number of factors regarding the nature of the case and the indigent’s abilities).
                                                        4
